Citation Nr: 1722398	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on housebound status under 38 U.S.C.A. § 1114(s).

2. Entitlement to special monthly compensation based on the need for aid and attendance under 38 U.S.C.A. § 1114(l).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board previously considered and remanded these issues in December 2012 and July 2014.


FINDINGS OF FACT

1. Prior to a decision in the appeal, VA received notification, from the Veteran in October 2014 with clarification from his authorized representative in January 2015, requesting withdrawal of the issue of SMC for aid and attendance.

2. Resolving all doubt in the Veteran's favor, his service-connected coronary artery disease renders him eligible for total disability based on individual unemployability (TDIU) and he has separate disabilities rated greater than 60 percent disabling.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for special monthly compensation based on (statutorily) housebound status have been met.  38 U.S.C.A. §§ 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision dismisses one issue and grants the remaining benefit sought on appeal, the Veteran could not be prejudiced and discussion of compliance with VA's duties to notify and assist is not necessary.

I. Special monthly compensation for aid and attendance

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a correspondence received by VA October 2014, the Veteran indicated that he wanted to withdraw his claim for aid and attendance.  The Veteran's representative submitted a letter in January 2015 clarifying that the Veteran wanted to pursue the appeal for SMC based on the housebound criteria but that he was not in the need of regular aid or attendance of another person and it seemed the claim had been "mis-characterized."  The Veteran has withdrawn the appeal for SMC based on aid and attendance and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Special monthly compensation based on housebound criteria

The Veteran asserts that he is entitled to special monthly compensation under 38 U.S.C.A. § 1114(s).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable at the housebound rate if the Veteran has a single service-connected disability rated as 
100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i).

The Court in Bradley held that if the evidence supported a finding of TDIU based solely upon a single service-connected disability, then such a TDIU rating may serve as the factual predicate for an award of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that section 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100%, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating)

Compensation based on TDIU is awarded when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration is given to a veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16.

The Board finds that the criteria for special monthly compensation under 
38 U.S.C.A. § 1114(s) have been met.  See Bradley, 22 Vet. App. at 293; see also 38 C.F.R. § 3.350(i).  Here, the Veteran is rated 60 percent for coronary artery disease, 70 percent for posttraumatic stress disorder (PTSD), 10 percent for tinnitus, and 10 percent for hypertension.  In a September 2011 decision, the RO granted the Veteran TDIU benefits beginning on September 18, 2008.  The RO found that the Veteran satisfied the criteria for TDIU based on his occupational history and impairment from his coronary artery disease and PTSD.

Resolving doubt in the Veteran's favor, the Board finds that the Veteran could qualify for TDIU based only on his coronary artery disease.  The Veteran has a high school diploma and one year of trade school.  He worked as an automobile body technician from 1991 to 2008.  In August 2011, the VA examiner found that the Veteran's PTSD would interfere with his work functioning but would not itself render him totally unemployable.  Instead, the examiner opined the Veteran's coronary artery disease was very likely to interfere with gainful employment when it came to physical exertion as it caused shortness of breath with mild to moderate exertion.  Work as an automobile technician could conceivably require such consistent mild to moderate exertion that the Veteran would not be able to maintain employment with his coronary artery disease, satisfying the criteria for TDIU.  Such unemployability as described by the examiner is consistent with this Veteran's educational and occupational history and back.  Indeed, TDIU is based on an "individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).   Following the guidance from Bradley, TDIU based on coronary artery disease can act as the single service-connected disability rated as 100 percent and the Veteran's PTSD, tinnitus, and hypertension are separate and distinct service-connected disabilities independently rated at least 60 percent.  As such, the Veteran meets the criteria for special monthly compensation under 38 U.S.C.A. § 1114(s).  See Bradley, 22 Vet. App. at 293; see also 38 C.F.R. § 3.350(i).  


ORDER

The appeal for SMC based on the need for aid and attendance is dismissed.

SMC housebound under 38 U.S.C.A. § 1114(s) is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


